While I concur with the majority of the court that this case should be affirmed, I do not agree with the conclusion of the majority opinion wherein it is stated, as a matter of law, that the funds, after being collected by the independent school district under assessments from local taxes, belonged to the state. My view is that such funds collected from taxes levied by the district, together with the school buildings erected out of such funds, belonged to the school district and not to the State of Texas.